                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                     CIVIL ACTION NO.: 1:19-CV-10668

____________________________________
                                    )
THE H.L. TURNER GROUP, INC.,        )
            Plaintiff               )
v.                                  )
                                    )
CITY OF METHUEN,                    )
            Defendant               )
____________________________________)


                              ANSWER OF THE DEFENDANT,
                                  CITY OF METHUEN


       NOW COMES, the Defendant, City of Methuen, in the above-entitled matter, and in

answer to plaintiff’s complaint, responds as follows:

                                        INTRODUCTION

       The introduction is a recitation of the facts as alleged by the Plaintiff and as such requires

no response. If there are facts alleged against the Defendant, those facts are denied.


                                            PARTIES

       1.      The Defendant lacks sufficient knowledge or information to form a belief as to

the truth of the averment set forth in Paragraph 1 of the Complaint and therefore, this paragraph

is denied.

       2.      Admitted, and further answering the Defendant City of Methuen states that it is a

municipal corporation established under the laws of the Commonwealth of Massachusetts having

a usual place of business at 41 Pleasant Street, Methuen, MA 01844.
                                  JURISDICTION AND VENUE

        3.       Admitted that this Court has jurisdiction to hear all counts and claims of the

Complaint, but denied as to the extent that these allegations imply any wrongdoing on the part of

the Defendant.

        4.       Admitted that this Court is the proper venue, but denied as to the extent that these

allegations imply any wrongdoing on the part of the Defendant.

                                   FACTUAL BACKGROUND

   A. The City initially hired HL Turner to evaluate potential repairs at City Hall
      through the City’s OPM, Trident.


        5.       Denied.

        6.       Denied.

        7.       Denied.

        8.       Denied.

   B. The City then Hired HL Turner Directly to Perform Architectural and Engineering
      Services.

        9.       Denied.

        10.      Denied.

        11.

   C.            HL Turner’s Performance of the Work

        12.      Denied.

        13.      Denied.

        14.      Denied.

        15.      Denied.

        16.      Denied.



                                                   2
     17.   Denied.

     18.   Denied.

D.         The City refused to pay for HL Turner’s work that it requested.

     19.   Denied.

     20.   Denied.

     21.   Denied.

E.         The City breached its Settlement Agreement with HL Turner.

     22.   Denied.

     23.   Denied.

     24.   Denied.

     25.   Denied.

     26.   Denied.

     27.   Denied.

     28.   Denied.

     29.   Denied.

     30.   Denied.

     31.   Denied.

     32.   Denied.

     33.   Denied.

     34.   Denied.

     35.   Denied.

     36.   Denied.

     37.   Denied.




                                         3
                                   COUNT I
                          BREACH OF CONTRACT
                    (Professional Design services Agreement)

38.     The Defendant repeats and re-avers the answers to paragraphs 1 through 37 of this
        Complaint and incorporates them herein by reference.

39.     Denied.

40.     Denied.

41.     Denied.

42.     Denied.

                                   COUNT II
                        FRAUDULENT INDUCEMENT
                    (Professional Design services Agreement)


43.     Denied.

44.     Denied.

45.     Denied.

46.     Denied.

47.     Denied.

48.     Denied.

49.     Denied.

50.     Denied.

                               COUNT III
      BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
                (Professional Design services Agreement)


51.     The Defendant repeats and re-avers the answers to paragraphs 1 through 50 of this
        Complaint and incorporates them herein by reference.




                                         4
52.   Denied.

53.   Denied.

54.   Denied.

55.   Denied.

56.   Denied.

                                COUNT IV
                       PROMISSORY ESTOPPEL
                 (Professional Design Services Agreement)


57.   The Defendant repeats and re-avers the answers to paragraphs 1 through 50 of this
      Complaint and incorporates them herein by reference.

58.   Paragraph 58 states a legal conclusion and therefore requires no response. To the
      extent that said Paragraph 58 of the Complaint alleges wrongdoing on the part of
      the Defendant, the Defendant denies same.

59.   Denied.

60.   Denied.

61.   Denied.

62.   Denied.

63.   Denied.

64.   Denied.

65.   Denied.

66.   Denied.


                                COUNT V
                         UNJUST ENRICHMENT
                 (Professional Design Services Agreement)


67.   The Defendant repeats and re-avers the answers to paragraphs 1 through 66 of this
      Complaint and incorporates them herein by reference.



                                       5
68.    Denied.

69.    Denied.

70.    Denied.

                               COUNT VII(sic)
                   NEGLIGENT MISREPRESENTATION
                   (Professional Design Services Agreement)


71.    The Defendant repeats and re-avers the answers to paragraphs 1 through 70 of this
       Complaint and incorporates them herein by reference.

72.    Denied.

73.    Denied.

74.    Denied.

75.    Denied.


                              COUNT VI(sic)
                         BREACH OF CONTRACT
                          (Settlement Agreement)


76.   The Defendant repeats and re-avers the answers to paragraphs 1 through 76 of this
      Complaint and incorporates them herein by reference.

77.    Admitted.

78.    Admitted.

79.    Admitted

80.    Denied.

81.    Denied.

82.    Denied.




                                       6
                WHEREFORE, the Defendant moves this Honorable Court to dismiss the

        Plaintiff’s Complaint and to award the Plaintiff no relief and award the Defendant

        recoverable costs, expenses and attorney’s fees.

        In further answering the Defendant asserts the following Affirmative Defenses:

                               FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to state a claim upon which relief may be granted.

                               SECOND AFFIRMATIVE DEFENSE

        The Plaintiff’s claims are barred for failure to exhaust administrative remedies.

                               THIRD AFFIRMATIVE DEFENSE

        The Plaintiff’s claims are barred in whole or in part by the applicable statutes of
limitations.
                             FOURTH AFFIRMATIVE DEFENSE

        The actions of the Defendant, at all times, were justified, necessary, and carried out in

good faith and with sufficient legal cause, and in conformity with settled principles of

constitutional or other law.

                               FIFTH AFFIRMATIVE DEFENSE

        At all times, the Defendant acted in good faith reliance on constitutional, statutory,

judicial or other legal authority.

                               SIXTH AFFIRMATIVE DEFENSE

        The actions of the Defendant, at all times, were reasonable and undertaken with a good

faith and belief that their actions were lawful and not in violation of the any federal or state

constitutional or statutory right.




                                                  7
                           SEVENTH AFFIRMATIVE DEFENSE

       The Defendant’s actions were lawful and payment to the Plaintiff was precluded by

established case law. See Baltazar Contracting v. Town of Lunenburg, 65 Mass. Ap. Ct. 718

(Mass. Ap. Ct. 2006).


                              EIGHTH AFFIRMATIVE DEFENSE

       The Plaintiff’s claimed damages, if any, were caused in whole or in part, by the

Plaintiff’s violation of the various statutes, ordinances, regulations, policies or other legal

authority governing the conduct of the parties at the time that said damages were sustained

       The Plaintiff, by its conduct or by the conduct of its agents or servants, has waived any

and all rights that they may have had against the Defendant.

                                       JURY DEMAND

       The Defendant demands a trial by jury on all claims and issues so triable.



                                             DEFENDANT,
                                             CITY OF METHUEN
                                             By its attorney


                                             /s/ Richard J. D’Agostino__________
                                             Richard J. D’Agostino, BBO# 633984
                                             Office of the City Solicitor
                                             41 Pleasant Street, Room 311
                                             (978)-983-8575
                                             (978)-983-8981
                                             rjdagostino@ci.methuen.ma.us



DATED: June 6, 2019



                                                8
                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on June 6, 2019.

                                                      /s/Richard J. D’Agostino, Esq.




                                                 9
